DETAILED ACTION
	This is an allowability notice in response to amendments filed 08/08/2022. Claims 1-3, 5-10, 12-17, 19-20, 22, 24 and 26 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejection. The prior art of record teaches a device which based on the current location of a vehicle and possible routes or route history can determine a candidate future location and transmit map data in the form of map tiles associated with candidate location (McGavran, US 20140278051); determining a candidate location based on accessibility information (Horvitz, US 20160380820); calculating bandwidth to be allocated to applications based on priority (Rao, US 20160007233); determining a speed profile of a road segment based on the average speed of one or more vehicles (Hilbrandie, US 20150308847); transmitting route information based on the distance from the expected future location (Glaza, US 20060190164); determining a speeding event based on map data (Clauss, US 9539901 B1); transmitting map tiles based on what map information is already stored (Habib, US 20160223355); removing roads from map information based on expected routes (Biswas, US 20140108361); determining expected routes based on a time radius (Liu, US 20190186946); and transmitting map tiles based on a time threshold (Zhu, US 20150067040).
In an updated search prior art was found that teaches determining the amount of mapping information that should be stored based on priority (Tjin, US 20130103726). However, prior art was not found that teaches determining whether a candidate location is accessible from a road based on a threshold distance and determining a map fragment size dynamically based on bandwidth priority as claimed by independent claims 1, 8 and 15. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-3, 5-10, 12-17, 19-20, 22, 24 and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664